92 F.3d 1171
Anthony Maceri, Antonino Enterprises, Inc.v.Robert Cimmino, Construction Official, Borough of CliffsidePark, Brian T. McGuirt, Cliffside Park Borough Clerk,Stephen T. Boswell, Borough Engineer, Christos, J. Diktas,Diktas & Habeeb, a Law Partnership, Thomas Tormey, Gerald A.Calabrese, as Mayor Cliffside Park, Calabrese & CompanyRealty, Inc., Gerald A. Calabrese, Jr., John Doe(s)
NOS. 95-5224, 95-5423, 95-5464
United States Court of Appeals,Third Circuit.
July 05, 1996
Appeal From:  D.N.J., No. 93-cv-03803

1
AFFIRMED.